TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00268-CV



                                   Vincent Williams, Appellant

                                                  v.

 Cherese Wheelock, CRNA; David Harris, M.D.; and Capitol Anesthesiology Association,
                                   Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-11-003461, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               On June 25, 2014, the Clerk of this Court sent notice to appellant Vincent Williams

that the reporter’s record was due on June 4, 2014, and that it was overdue. The Clerk requested a

response by July 7, 2014, and notified appellant that the appeal would be considered without the

reporter’s record if he did not respond to this Court by that date. On July 23, 2014, this Court

received a document from appellant that stated that he was in the process of “acquiring court records,

affidavit of indigence, and securing a lawyer.”

               On July 29, 2014, the Clerk of this Court sent notice to appellant that his brief was

due on July 25, 2014, and that it was overdue. The Clerk requested a response by August 8, 2014,

and notified appellant that this Court may dismiss the appeal for want of prosecution if appellant

failed to file a brief by that date unless appellant reasonably explained the failure and appellee was
not significantly injured by the failure. On August 13, 2014, the Clerk of this Court received a

document from appellant requesting “motion of extension to secure records and attorney time needed

120 days.” The document does not address injury to appellee by appellant’s failure to comply.

Further, motions for extension must be accompanied by a certificate of service and a certificate of

conference. See Tex. R. App. P. 5, 9.5, 10.1. The document therefore is rejected.

               If this Court does not receive a satisfactory response to this Court’s notices and this

order by August 29, 2014, this Court will dismiss the appeal for want of prosecution. No further

extensions will be granted.

               It is ordered August 19, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




                                                 2